Exhibit COMVERGE, INC. EXECUTIVE EMPLOYMENT AGREEMENT THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on July 1, 2010 (“Effective Date”), by and between Steve Moffitt, an individual (“Executive”), and Comverge, Inc., a Delaware corporation (the “Company”).The Executive and Company are collectively referred to as “Parties” and individually as “Party”. WHEREAS, the Company wishes to employ Executive to provide personal services to the Company and wishes to provide Executive with certain compensation and benefits in return for such services; WHEREAS, the Executive and Company now wish to enter the current Agreement; and WHEREAS, Executive wishes to be employed by the Company, and to provide personal services to the Company in return for certain compensation and benefits. NOW, THEREFORE, in consideration of the mutual promises and covenants contained herein, the Executive and the Company hereby agree as follows: SECTION 1. EMPLOYMENT BY THE COMPANY. 1.1Employment Agreement.Upon the Effective Date of this Agreement(the “Employment Date”), Executive’s employment with the Company shall be pursuant to the terms stated herein. 1.2Position and Duties.Executive shall serve in the position of Executive Vice-President of Engineering and Operations, with such powers, duties, and/or responsibilities as are assigned to Executive by the President & Chief Executive Officer, or his/her respective delegate.Executive will devote his best efforts, time, and attention exclusively to the business of the Company, and shall faithfully and efficiently discharge all duties and responsibilities assigned to him hereunder.Executive shall comply with all Company policies, procedures and practices as may now exist or which from time to time be implemented. 1.3Location.Executive’s primary office location shall be Atlanta, Georgia, where for the first nine months the Executive may live in Houston, Texas and commute to Atlanta, Georgia, with the understanding that the Executive shall permanently relocate within the next nine months of his start date to Atlanta, Georgia.Executive acknowledges that the Company’s business extends across the entire United States and elsewhere and that, from time to time, however, Executive’s duties may require him to travel and to work at other locations,including but not limited toother Company office locations. 1.4Term.The term of Executive’s employment hereunder shall commence as of the Employment Date and shall continue through July 1, 2013, unless earlier terminated pursuant to the provisions of this Agreement.Unless, within ninety (90) days prior to any then-scheduled expiration of the Term, either party notifies the other in writing of its desire not to renew this Agreement, the Term shall automatically be extended for an additional period of one (1) year from the applicable succeeding anniversary of the Employment Date. 1.5No Restrictions.Executive acknowledges that the Company is entering into this Agreement based on Executive’s representation that as of the date of execution of this Agreement, Executive is not subject to any agreement, including but not limited to a non-compete, restrictive covenant or non-disclosure agreement, that would prevent or materially restrict Executive from performing the job responsibilities as set forth herein or those which may, commensurate with Executives position, be assigned from time to time.If it is determined by the Company that an agreement exists that, in the Company’s sole discretion, would prevent or materially restrict Executive’s ability to perform his duties under this Agreement, the Company shall have the option to terminate this Agreement immediately and such termination shall be considered for Good Cause as defined by Section 7(b) of this Agreement. SECTION 2. COMPENSATION, BENEFITS AND OWNERSHIP. 2.1Compensation.Executive shall be paid a salary, and shall be eligible to receive incentive compensation, as described in Exhibit A attached hereto.All compensation payable pursuant to any plan or program described in Exhibit A shall be governed by and subject to the applicable plan or program documents, which may from time to time be amended, modified or terminated on such terms and in such manner as is permitted in respect of the applicable plan or program. 2.2Company Benefits.Subject to the satisfaction of the general rules for eligibility and participation under the Company’s standard employee benefit plans and practices, Executive shall be allowed to participate in the Company’s standard employee benefit plans and practices which may be in effect from time to time during the term of Executive’s employment and are provided by the Company to its employees generally.Such participation shall be governed by the applicable plan documents, and the Company reserves the right, in its discretion, to amend, modify, or discontinue any benefit plan or practice.You will have available up to four (4) weeks of annual vacation, accruing as your employment continues throughout the year. 2.3Section 280G Limitation.In the event that any payments to which Executive becomes entitled in accordance with the provisions hereof, or in connection with any plans or programs referred to in Exhibit A or Section 2.2 hereof, would otherwise be deemed to constitute “parachute payments” (each one, a “Parachute Payment”) within the meaning of Section 280G of the Internal Revenue Code of 1986, as amended and the regulations and administrative guidance thereunder (the “Code”), then such Parachute Payments will be subject to reduction to the extent necessary to assure that Executive receives only the greater benefit of receiving (a) the amount of those payments which would constitute such a Parachute Payment or (b) the amount which yields Executive the greatest after-tax amount of benefits after taking into account any excise tax imposed on the payments provided to Executive pursuant to this Agreement (or on any other benefits to which Executive may be entitled in connection with the
